DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et. al. (U.S. 20170001510) in view of Matsumoto et. al. (U.S. 5808186).
Regarding claim 1, Itagaki teaches an engine misfire detection device (fig. 1; ECU 50) of a vehicle including:
a differential mechanism (fig. 1; power split mechanism 5; [0010; 0025]) that has 
a differential locking function ([0010]; locked mode) of connecting and fixing left and right wheels (fig. 1; drive wheels dw; [0026]) and 
an unlocking function ([0010]; free mode) of disconnecting and releasing the left and right wheels, 
and switches between 
a differentially locked state (locked mode, as explained above) and 
an unlocked state (free mode, as explained above), 
the engine misfire detection device comprising: 
an engine rotational speed change amount detector (fig. 1; crank angle sensor 51; [0038]) that detects an engine rotational speed change amount (decreased by more than a pre-determined threshold value; [0044]); 
an engine rotational speed change amount threshold setter that sets a threshold with respect to the rotational speed change amount (inherent; Note that the threshold value is “pre-determined” and thus has been previously set by a “setter”, which is considered to be necessarily present); and 
a misfire detector that carries out a misfire determination on the engine when the rotational speed change amount exceeds the threshold, and carries out a misfire detection (fig. 8; [0044]).
Itagaki further teaches that the differential mechanism has a one-way clutch ([0010]), and that engaging/disengaging this clutch results in the differential mechanism being in a locked state or an unlocked state. 
However, Itagaki is silent about the misfire detector prohibiting the misfire determination when a switching between the differentially locked state and the unlocked state is carried out.
Matsumoto teaches prohibiting the detection of a misfire during clutch engagement ([Col. 11, ln 52-65]; note: a gear change requires both the engagement and disengagement of a clutch, and that misfire determination is also prohibiting during this period.)
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Itagaki, to incorporate prohibiting a misfire determination when a switching (via  a clutch) between a differentially locked state and an unlocked state is carried out, as clearly suggested and taught by Matsumoto, in order to detect a misfire by the fluctuation in crankshaft rotation by eliminating the effect of detection error in detecting the fluctuation in crankshaft rotation engagement ([Col. 2, ln 18-24]).

Regarding claim 2, see claim 1 above, (note: prohibition time would be when the clutch is engaging/disengaging (i.e. transitioning between states)).
Regarding claim 3, Itagaki and Matsumoto teach the engine misfire detection device according to18/20 claim 1 above, and Matsumoto further teaches
wherein the misfire detector switches (as explained in claim 1 above) the prohibition time of the misfire determination in accordance with at least one detection signal of a detection signal from
a gear position sensor that detects a state of a gear position of the vehicle (gear shift; [Col. 11, ln 52-65]), 
a detection signal from a water temperature detecting sensor that detects a water temperature of the vehicle, and 
a detection signal from a vehicle speed detecting sensor that detects a speed of the vehicle.
Regarding claim 4, see claims 2 and 3 above.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et. al. (U.S. 20170001510) in view of Matsumoto et. al. (U.S. 5808186) and in further view of Kiyomura et. al. (U.S. 200402411249).
Regarding claim 5, Itagaki and Matsumoto teach the engine misfire detection device according to claim 1, but fail to teach
wherein the threshold is switched in accordance with at least one state of 
a current engine rotational speed, 
a current cooling water temperature of the engine, and 
a current vehicle speed.
Kiyomura teaches an analogous engine misfire detection device that sets a threshold (for determining engine misfire) according to the engine operating conditions ([0040]; note; since the threshold is not fixed, but is set according to engine operating conditions (speed and load), it is considered to be “switched” (i.e. changes in value according to engine speed and load)). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Itagaki, to incorporate switching a misfire detection threshold in accordance with a current engine rotational speed, as clearly suggested and taught by Kiyomura, in order to prevent an erroneous misfire warning, thereby enabling the improvement of reliability of misfire judgement ([0087]).
Regarding claim 6, see claims 2 and 5 above.
Regarding claim 7, see claims 3 and 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747